Opinion op the Court by
Judge Peters :
This action was brought against appellant in the Elovd quarterly court, and on his motion the venue was changed to the Magoffin circuit court, the preliminary steps having been taken, such change of venue was authorized by an act of the Legislature, approved 19th of November, 1851, 1 Yol. R. 8., p. 282, which was not repealed by the act approved March 5, 1860, Myres’ 8upp. 78. That is an act to amend and to reduce into one, the law in relation to changes of venue in! criminal and civil cases in the circuit courts, as the title of the act shows. Besides, if appellant objected to the removal of the cause to the Magoffin circuit court, he should have moved to have the same remanded back to the Eloyd quarterly court, and having failed to do so, any objection to the trial in the Magoffin circuit court was waived.
The judgment is for more than is claimed in the petition, and that is an error for which it would have been reversed if an appeal had been prosecuted to this court therefrom within the time prescribed by the statute. But that error in the judgment affords no grounds for an injunction.
Nor were the other grounds as stated in the original, or either of the amended petition, sufficient to authorize the setting aside the judgment and to award a new trial. The evidence alleged to have been discovered is not of that permanent character that would most probably produce a different result on another trial.
Judgment afftrrñed.